     Case 6:18-cv-00102-RSB-BWC Document 14 Filed 06/05/20 Page 1 of 2

                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                    By CAsbell at 11:24 am, Jun 05, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


    EDDIE MICHAEL NORMAN,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-102

         v.

    JOSHUA HARRIS,

                Defendant.


                                            ORDER

        Plaintiff brought this action under 42 U.S.C. § 1983, alleging a member of the Statesboro

Police Department used excessive force in violation of Plaintiff’s constitutional rights. Doc. 1.

On March 20, 2020, Defendant Joshua Harris, 1 the only remaining Defendant in this case, filed a

Motion for Summary Judgment seeking judgment as a matter of law under the doctrine of

qualified immunity. Doc. 11. On March 23, 2020, the Clerk of Court issued a notice to Plaintiff

stating that “all pleadings, affidavits, and other evidence in opposition to [Defendant’s] motion

for summary judgment MUST be filed with the Clerk’s office ON OR BEFORE 4/10/20.” Doc.

13. The notice further provided: “If you do not timely respond to this motion for summary

judgment, the consequence may be that the Court will deem the motion unopposed, and the

Court may enter judgment against you.” Id. Almost two months have passed since the deadline

to respond to Defendant’s Motion for Summary Judgment, and Plaintiff has filed neither a

response nor a request for an extension to respond.




1
        Defendant Joshua Harris was previously identified as Unnamed Statesboro Police Department
Officer in this matter.
  Case 6:18-cv-00102-RSB-BWC Document 14 Filed 06/05/20 Page 2 of 2



       As the case stands, the Court is prepared to deem Defendant’s Motion for Summary

Judgment unopposed and to proceed with a ruling on its merits. In an abundance of caution, the

Court ORDERS Plaintiff to either give notice to the Court within 14 days of this Order that he

has no opposition to Defendant’s Motion for Summary Judgment or to SHOW CAUSE as to

why Defendant’s Motion for Summary Judgment should not be considered unopposed by filing a

response in opposition. Plaintiff’s failure to respond to this Order within 14 days shall result in

the dismissal of this cause of action, without prejudice, for failure to prosecute.

       SO ORDERED, this 5th day of June, 2020.




                                       _____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
